Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 1 of 20   PageID #: 1417



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 18-00167 HG-02
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
YVONNE CAITANO,                      )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
  UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 193)


      Defendant is currently incarcerated at the Federal Medical

Center Carswell in Texas with a projected release date of June

30, 2024.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE

FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 193) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

                                      1
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 2 of 20   PageID #: 1418



United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (I)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.


      18 U.S.C. § 3582(c)(1)(A).



                                      2
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 3 of 20   PageID #: 1419



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented the request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

            (1)(A)      Extraordinary and compelling reasons

                                      3
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 4 of 20   PageID #: 1420



                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

            (2)         The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

            (3)         The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if she demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   she is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the

district courts in the Ninth Circuit that have concluded that


                                      4
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 5 of 20   PageID #: 1421



Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

      (A)   Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)         suffering from a serious physical or
                              medical condition,

                  (II)        suffering from a serious functional or
                              cognitive impairment, or

                  (III)       experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.

      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration

                                      5
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 6 of 20   PageID #: 1422



            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June

24, 2020).

                            PROCEDURAL HISTORY


      In 2015, Defendant Yvonne Caitano became the office manager

and personal assistant to Dr. Ernest Bade at his medical clinic

in Hilo, Hawaii.      (Presentence Report at ¶ 18, ECF No. 170).          As

office manager, Defendant Caitano oversaw and directed volunteer

employees, including her daughter Sheena Strong; her mother Marie

Benevides; and, Theresa Saltus.        (Id.)   Neither Defendant Caitano

nor any of the volunteer employees were licensed medical care

providers.     (Id.; Indictment at ¶¶ 9-12, ECF No. 48).

                                      6
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 7 of 20     PageID #: 1423



      Defendant Caitano had Dr. Bade sign prescriptions for opiod

medications for various individuals without medical necessity.

(Presentence Report at ¶ 27, ECF No. 170).          Dr. Bade often paid

Defendant Caitano in pills for her work as office manager and

assistant.     (Id.)   Defendant Caitano took some of the pills for

herself and devised a scheme to distribute the remaining opiod

medication for profit.       (Id. at ¶¶ 25, 75).

      Defendant devised and operated the distribution scheme with

her daughter Strong; her mother Benevides; Saltus, as well as

others, including her minor adoptive daughter, C.C., aged 15.

(Id. at ¶¶ 20-35).

      Defendant Caitano instructed her minor adoptive daughter to

assist in the distribution of prescription pills at Caitano’s

personal residence.      (Id. at ¶ 25).     Defendant Caitano oversaw

the operation and counted the pills with Strong and the minor

child.    (Id. at ¶ 26).

      By 2017, pharmacies in Hilo refused to fill some

prescriptions written by Dr. Bade out of a concern that they were

fraudulent.     Defendant Caitano devised a scheme for herself and

her co-conspirators to fly to Maui once each month in order to

fill fraudulent prescriptions written by Dr. Bade.               (Id. at ¶¶

22, 27).    During the scheme, Defendant Caitano filled the same

prescription multiple times at different pharmacies on Maui.

(Id.)    Defendant Caitano used fake Maui addresses and provided

false information to pharmacists.         (Id.)   After receiving the


                                      7
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 8 of 20   PageID #: 1424



pills, Defendant Caitano directed the sale of pills, maintained

the supply, and handled the proceeds.         (Id. at ¶¶ 25-27).

       On October 24, 2018, Defendant Caitano was charged along

with Strong, Benevides, Saltus, and Dr. Bade for their illegal

prescription drug distribution scheme.

       Dr. Bade was found mentally incompetent to stand trial.

(ECF No. 105).     A forensic psychiatrist appointed by the Court

diagnosed Dr. Bade with Major Neurocognitive Disorder (Dementia),

with notable cognitive deficits in memory, language, attention,

motor skills, and social cognition.         (ECF No. 103-1 at pp. 27-

28).    Dr. Bade had notable deficits in both short-term and long-

term memory, spoke slowly, and frequently lost his train of

thought and was unable to complete sentences.           (Id. at p. 28).

Defendants Strong, Benevides, and Saltus each pled guilty.             The

minor child was not charged.

       Defendant Caitano was charged with three counts, as follows:

       Count 1:   From May 2015 and continuing to on or about
                  October 16, 2018, Defendant Caitano and a co-
                  defendant knowingly and intentionally
                  combined, conspired, confederated, and agreed
                  together and with each other, and with others
                  known and unknown to the Grand Jury, to
                  knowingly and intentionally distribute and
                  dispense Schedule II and IV controlled
                  substances, namely, Hydrocodone, Oxycodone,
                  Morphine, Fentanyl, Carisoprodal, and
                  Alprazolam outside the usual course of
                  professional practice and not for a
                  legitimate medical purpose in violation of 21
                  U.S.C. §§ 841(a)(1), 841(b)(1)(C), 841(b)(2)
                  and 846;

       Count 42: From May 2015 through October 16, 2018,
                 Defendant Yvonne Caitano and a co-defendant

                                      8
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 9 of 20   PageID #: 1425



                   knowingly and intentionally combined,
                   conspired, confederated, and agreed together
                   and with each other, and with others known
                   and unknown to the grand jury, to distribute
                   and possess with intent to distribute
                   Schedule II and IV controlled substances,
                   namely, Hydrocodone, Oxycodone, Morphine,
                   Fentanyl, Carisoprodol, and Alprazolam in
                   violation of 21 U.S.C. § 841(a)(1),
                   841(b)(1)(C), 841(b)(2), and 846;

      Count 43: From January 2017 through on or about October
                16, 2018, Defendant Caitano and three co-
                defendants knowingly and intentionally
                combined, conspired, confederated, and agreed
                together and with each other, and with others
                known and unknown to the grand jury, to
                acquire and obtain possession of Schedule II
                and IV controlled substances, namely,
                Hydrocodone, Oxycodone, Morphone, Fentanyl,
                Carisoprodol, and Alprazolam by
                misrepresentation, fraud, forgery, deception,
                and subterfuge, in violation of 21 U.S.C. §
                843 and 846.

      (Indictment, ECF No. 48).

      On October 8, 2019, Defendant Caitano pled guilty to Counts

42 and 43 in the Indictment.        (ECF No. 125).

      On October 22, 2019, the Government moved to dismiss Count

1, which the Court granted.        (ECF No. 140).

      On February 18, 2020, the Court held a sentencing hearing.

(ECF No. 173).     At the hearing, the Court ruled Defendant Caitano

was an organizer, leader, manager, or supervisor of others in the

scheme.    (Id.)   In addition, the Court found that Defendant was

subject to a two-point increase in her sentencing guidelines

because she involved her minor adopted daughter, C.C., aged 15,

and her mother, co-defendant Marie Benevides, aged 81, in the

drug distribution schemes.       (Id.)

                                      9
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 10 of 20   PageID #: 1426



       Defendant’s adjusted offense level was 29 and the guideline

 imprisonment range was 87 to 108 months.         (Id.)

       Defendant was sentenced to 60 months imprisonment as to

 Count 42, and 48 months as to Count 43, with the two terms to run

 concurrently.     (ECF No. 184).

       On March 31, 2020, Defendant began serving her sentence.

       On June 2, 2020, Defendant, proceeding pro se, filed an

 EMERGENCY MOTION FOR COMPASSIONATE RELEASE.          (ECF No. 187).

       On June 4, 2020, the Court issued a Minute Order denying her

 Motion without prejudice due to her failure exhaust her

 administrative remedies before the Bureau of Prisons.            (ECF No.

 188).

       On June 29, 2020, the Court appointed Attorney Salina Kanai

 Althof to assist Defendant in seeking compassionate release.

 (ECF No. 190).

       On the same date, Defendant, proceeding pro se, filed a

 Motion to Reduce Sentence.       (ECF No. 191).

       On June 30, 2020, the Court issued a Minute Order setting

 forth the briefing schedule for Attorney Althof to assist the

 Defendant in seeking compassionate release.          (ECF No. 192).

       On July 10, 2020, Defendant filed a MOTION FOR COMPASSIONATE

 RELEASE with the assistance of counsel.         (ECF No. 193).

       On July 29, 2020, the Government filed its Opposition to

 Defendant’s Motion.      (ECF No. 200).

       On August 4, 2020, Defendant filed her Reply.          (ECF No.

 201).
                                      10
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 11 of 20   PageID #: 1427



       The Court elects to decide the matter without a hearing

 pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


       Defendant Caitano is 56 years old.        Defendant is currently

 incarcerated at the Federal Medical Center (“FMC”) Carswell in

 Texas.   Defendant bears the burden to demonstrate that

 extraordinary and compelling reasons exist that warrant immediate

 release from incarceration.       United States v. Greenhut, 2020 WL

 509385, *1 (C.D. Cal. Jan. 31, 2020).

       A defendant’s general concerns about potential exposure to

 COVID-19 while incarcerated do not meet the criteria for

 extraordinary and compelling reasons for a reduction in sentence.

 United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

 Mar. 25, 2020); United States v. Carver,            F.Supp.3d      , 2020

 WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

       The Centers for Disease Control has identified certain

 categories of individuals that are at a higher risk for severe

 illness due to COVID-19.       The list includes people with

 conditions such as: chronic lung disease, moderate or serious

 asthma, serious heart conditions, obesity, chronic kidney

 disease, liver disease, diabetes, or individuals who are

 immunocompromised.     See United States v. Jones, Crim. No. 13-

 00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).




                                      11
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 12 of 20   PageID #: 1428



 I.    Medical Condition

       A.    Current Centers For Disease Control Standards And
             Defendant’s Medical Concerns


       The Centers for Disease Control (“CDC”) has explained that,

 as of September 29, 2020, people with certain underlying medical

 conditions are at increased risk for severe illness from COVID-

 19, including Type 2 diabetes and obesity.          (CDC Coronavirus

 Disease 2019 (COVID-19) Website, available at http://www.cdc.gov/

 coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronav

 irus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk

 .html, last visited 9/29/20).

       The CDC has also stated that individuals “might be at an

 increased risk” for severe illness from COVID-19 when suffering

 from conditions including asthma and hypertension.           (Id.)

       Defendant alleges that she suffers from Type 2 diabetes and

 obesity.    She also asserts that she has asthma, hypertension,

 polyneuropathy, cardiovascular problems, edema, and lower back

 pain, and that she requires a cane to walk.


       B.    Medical Conclusion


       Defendant is 56 years old.       The CDC recognizes that the risk

 of developing severe illness from COVID-19 increases with age.

 Those 65 years of age or older are at increased risk and those 85

 years and older at the greatest risk.         (https://www.cdc.gov/


                                      12
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 13 of 20    PageID #: 1429



 coronavirus2019-ncov/need-extra- precautions/ older-adults.html,

 last visited 9/29/20).      Defendant’s age does not place her in a

 category of increased risk of complications due to COVID-19.

       On March 31, 2020, Defendant began serving her term of

 imprisonment at Federal Medical Center (“FMC”) Carswell in Texas.

 (Medical Records at p. 73, attached as Ex. B to Def.’s Motion,

 ECF No. 197).     FMC Carswell is a Bureau of Prisons (“BOP”)

 medical facility, which provides up to the highest level of

 medical care in the BOP system.        Defendant was examined by health

 care providers when Defendant reported to Carswell.              (Id.)   The

 facility conducted a review of Defendant’s medical history and

 prescription medications.       Defendant was found to have Non-

 Insulin Dependent Diabetes.       (Id. at p. 74).     Defendant does not

 regularly take any medication for her diabetes condition.                (Id.)

       Defendant was also found to have hypertension, high

 cholesterol, chronic constipation, neuropathy, and depression.

 (Id. at p. 77).     Defendant has been prescribed a number of

 medications for these conditions.        For hypertension, Defendant

 takes Aspirin, Clonidine, and Metoprolol Succinate.              (Id. at pp.

 70-71).    Defendant takes Atorvastatin and Hydralazine for high

 cholesterol.    (Id. at pp. 38, 70).      Defendant takes Bisacodyl for

 constipation.     (Id. at p. 70).     Defendant takes Venlafaxine for

 depression.    (Id. at p. 58).     Defendant takes Gabapentin for

 neuropathy.    (Id. at p. 70).

       Defendant also has a history of obesity.         (Presentence

 Report at ¶ 69, ECF No. 170).       As of April 17, 2020, Defendant
                                      13
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 14 of 20   PageID #: 1430



 was 5'3" and weighed 211 pounds.        (Medical Records at p. 87, ECF

 No. 197).    The U.S. Department of Health & Human Services’ Body

 Mass Index Calculator would conclude Defendant’s Body Mass Index

 as 37.4 as of April 17, 2020.

       Following Defendant’s arrival at Carswell, she had an

 initial medical examination on March 31, 2020.          Defendant was

 placed in quarantine from April 1 to 15, 2020, due to the need

 for protection of the population from possible COVID-19 entering

 prisons.    (Id. at pp. 24-69).

       During her quarantine, Defendant received routine medical

 examinations.     (Id.)   In addition, Defendant Caitano complained

 of various issues to BOP staff during quarantine.           On April 1,

 2020, Defendant complained of back and leg pain and was given 2

 Tylenol.    (Id. at pp. 67-68).     On April 2, 2020, Defendant again

 complained of pain and she was prescribed a Ketorolac Injection.

 (Id. at p. 62).

       Also on April 2, 2020, 25 minutes after Defendant’s

 complaint of pain, Defendant was examined for mental health

 complaints.    (Id. at p. 58).     A BOP medical doctor made changes

 to Defendant’s antidepressant medication.         (Id.)    Defendant

 requested medical attention later that same day, and stated, “I’m

 ok, just lonely.”     (Id. at p. 57).

       On April 8, 2020, Defendant complained that “her heart [was]

 beating fast.”     (Id. at p. 47).     Staff conducted an examination

 and determined that she has “a regular pulse”.          (Id.)

       Following Defendant’s release into the general population,
                                  14
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 15 of 20    PageID #: 1431



 BOP medical staff continued to provide services to Defendant at

 her request.    Defendant was found to have swelling in her legs

 and a history of back pain.       (Id. at pp. 17-20).

       On May 5, 2020, Defendant complained of a fast heartbeat,

 but an Electrocardiogram was administered and determined there

 was no Atrial fibrillation or irregular heartbeat.           (Id. at pp.

 17-18).

       On May 13, 2020, Defendant was referred to physical therapy

 following complaints of continued back pain.          (Id. at p. 9).         A

 complete analysis was conducted and although she required a cane

 to walk, Defendant did not “appear to have any physical

 impairments preventing her from completing her activities of

 daily living.”     (Id. at p. 10).

       Defendant’s Motion claims that she suffers from asthma.

 (Motion at p. 2, ECF No. 193).        Neither Defendant’s medical

 records nor the Presentence Report provide any history or

 diagnosis of asthma.      (Def.’s Medical Records, attached as Ex. B

 to Def.’s Motion, ECF No. 197; Presentence Report at ¶¶ 69-71,

 ECF No. 170).

       Defendant has provided her medical records from March 31,

 2020, the day she began her incarceration, through May 28, 2020.

 (Id.)   In that two month period of time, Defendant was examined

 by BOP medical personnel on more than 20 occasions.              (Id.)   A

 review of the medical records demonstrates that some of

 Plaintiff’s medical complaints were not supported by objective

 medical evidence.     (Id. at pp. 10, 18, 47, 57).
                                    15
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 16 of 20   PageID #: 1432



       Defendant’s medical records reflect that her conditions have

 been managed while she has been incarcerated.          The record

 demonstrates that Defendant has received and continues to receive

 appropriate medical care by the BOP.          (Def.’s BOP medical records

 attached as Ex. B to Def.’s Motion, ECF No. 197).

       In the six months Defendant has been incarcerated, Defendant

 has not established a basis for compassionate release based on

 medical issues.     Defendant is housed at a Federal Medical Center

 and has been provided with appropriate treatment.           Defendant has

 been prescribed various medications to treat her medical

 conditions and continues to have access to medical care at FMC

 Carswell.    Conditions that can be managed in prison are not a

 basis for compassionate release.          United States v. Kazanowski,

 Crim. No. 15-00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1,

 2020) (citing U.S.S.G. § 1B1.13 cmt. n.1(A)).


 II.   Section 3553(a) Factors And Defendant’s History and
       Characteristics

       A.    History and Characteristics


       In order to be eligible for compassionate release, Defendant

 must establish that release is appropriate pursuant to the

 factors set forth in 18 U.S.C. § 3553(a) and that she is not a

 danger to the safety of others or the community.           18 U.S.C. §

 3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

                                      16
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 17 of 20   PageID #: 1433



 the defendant, and the need for the sentence imposed.

       Defendant is currently serving a sentence for being an

 organizer of a conspiracy to distribute large quantities of

 opioids and other highly addictive controlled prescription

 medications.    (ECF No. 173).     Defendant worked as the manager for

 a medical clinic in Hilo where she conspired with others,

 including her own family members, to engage in drug trafficking.

 (Id.; Presentence Report at ¶¶ 16-27, ECF No. 170).

       Defendant engaged in fraud and forgery in order to obtain

 the illegal prescription medications.         (Presentence Report at ¶¶

 16-27, ECF No. 170).      Defendant also used a child under 18 years

 old and a person over 65 years old to assist her in committing

 the drug crimes.     (ECF No. 173).

       Defendant was held individually responsible for trafficking

 118,839.6 milligrams of Oxycodone; 14,355 milligrams of

 Hydrocodone; 2.28 milligrams of Fentanyl; and, 4,009.5 milligrams

 of Morphine.    (Presentence Report at ¶ 43, ECF No. 170; ECF No.

 173).

       Defendant was in Criminal History Category I and was subject

 to a sentencing guideline range of 87 to 108 months imprisonment.

 The Court granted a variance and sentenced Defendant to a total

 of 60 months imprisonment.


       B.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor
                                 17
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 18 of 20   PageID #: 1434



 for the Court to consider in evaluating compassionate release.

 United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber,          F.3d   ,

 2020 WL 2404679, *5 n.9 (D. Ore. May 12, 2020).

       At the time she filed her Motion with the assistance of

 counsel in July 2020, Defendant had served approximately 4 months

 of her 60-month sentence.


       C.    Appropriateness of Immediate Release


       The Court finds that the nature and circumstances of

 Defendant’s offense weigh in favor of her 60-month sentence.

 Defendant pled guilty to trafficking in highly addictive opiod

 medications.    Defendant also pled guilty to using fraud and

 forgery to engage in drug trafficking.         Defendant used her minor

 adoptive daughter and her elderly mother to engage in the scheme.

 Defendant used her position as an office manager of a medical

 clinic and the dementia of the medical doctor to organize and

 manage the drug trafficking conspiracy.

       Defendant has served approximately 10% of her 60-month

 sentence.    Defendant’s immediate release would not adequately

 reflect the seriousness of the offense, would not properly deter

 similar criminal conduct, and would not protect the public.             The
                                 18
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 19 of 20   PageID #: 1435



 factors in Section 3553(a) do not support the immediate release

 of the Defendant.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant has not established a basis for compassionate

 release because of her medical issues.         The record does not

 demonstrate that she is suffering from a terminal health

 condition or a condition that substantially interferes with her

 ability to provide self-care while incarcerated.           Defendant has

 been able to manage her medical conditions while incarcerated.

 Defendant is at a BOP medical facility.         The record demonstrates

 that Defendant has received and continues to receive appropriate

 medical care while incarcerated.

       Defendant was convicted of serious crimes and has only

 served approximately 10% of her sentence.         Defendant has not

 established that her immediate release is warranted pursuant to

 the Section 3553(a) factors.

 //

 //

 //

 //

 //

 //

 //

 //

 //
                                      19
Case 1:18-cr-00167-HG Document 206 Filed 09/29/20 Page 20 of 20   PageID #: 1436



                                 CONCLUSION


       Defendant’s Emergency Motion To Reduce Sentence Under The

 First Step Act (COMPASSIONATE RELEASE) (ECF No. 193) is DENIED.

       IT IS SO ORDERED.

       Dated: September 29, 2020, Honolulu, Hawaii.




 United States v. Yvonne Caitano, Crim. No. 18-00167 HG-02; ORDER
 DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE
 FIRST STEP ACT (ECF No. 193)
                                 20
